DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
 The reply filed on 5/20/2022 cancelled claims 19 and 20, added new claim 21, and amended claims 1-18. Claims 1-18, and 21 are currently pending herein, however Claims 4-14, and 16-18 were previously withdrawn in response to a Restriction requirement.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Drawings
The previous objections to the drawings are withdrawn in light of the amendments, the objections that remain are detailed below.
Claim Objections
The previous objections to the claims are withdrawn in light of the amendments, the objections that remain are detailed below.
Claim Rejections - 35 USC § 112
The previous rejections of the claims under 35 USC 112 are withdrawn in light of the amendments, the rejections that remain are detailed below
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 15, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Regarding claims 1-3, and 15 the claims recites the open-ended clauses "configured to rotate" (Claim 1), which renders the claim indefinite, since it's not clear whether the claimed "rotating" is actually taking place or not. It has been held that the open-ended recitations stating that an element is capable to perform a function (e.g., "configured to", "adapted to", etc.) are not the positive limitations but only require the ability to so perform. They do not constitute a limitation in any patentable sense. See In re Hutchinson, 69 USPQ 138. Just because something is "configured to" do something (i.e. is "capable of" doing something), doesn't actually mean it does it. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). The Office hereby notes that "configured to" does not explicitly denote how features(s) are constructed and/or associated with other claimed limitations; whereas the claim is amenable to two or more plausible claim constructions. If a claim is amenable to two or more plausible claim constructions, then the claim may be deemed indefinite. See Ex parte Miyazaki, 89 USPQ2d 1207 (Bd. Pat. App. & Inter. 2008) (precedential). Applicant is required to use definitive and positive statements while reciting the structure and functions of the claimed apparatus (e.g. "a locking arm chamfer [that is configured to engage] --engaging-- the lock pin chamfer"). Appropriate correction is required.
Claim Rejections - 35 USC § 102
The rejections of the claims under 35 USC 102 are withdrawn in light of the amendments.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 15, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matiash (US 7,285,746 B1) in view of Shiels et al. (US 10,231,792 B2).
[Claim 1] Regarding Claim 1, Matiash teaches: A work equipment apparatus (See, e.g., Fig.1-22, 10), comprising: a body (See, e.g., Fig.1-22, 65+12); power conversion circuitry (See, e.g., Fig.1-22, 12+FC), within the body (See, e.g., Fig.1-22), configured to convert input power to welding-type power (See, e.g., Fig. 1-22); and 
a handle (See, e.g., Fig.1-22, 78), for physical manipulation of the work equipment (See, e.g., Fig.1-22), attached to the body (See, e.g., Fig.1-22), wherein the handle is configured to rotate between a first position and a second position (See, e.g., Fig.1-22).
Matiash fails to explicitly teach: wherein the handle is a plurality of handles, for physical manipulation of the work equipment apparatus, attached to the body, wherein the plurality of handles comprises a first handle and a second handle that is separate and apart from the first handle, each of said first handle and said second handle configured to rotate between a first position and a second position.
However, Shiels teaches a similar work equipment apparatus (See, e.g., Shiels: Fig.1-17, 10) wherein a plurality of handles (See, e.g., Shiels: Fig.1-17, 52), for physical manipulation of the work equipment apparatus, attached to the body (See, e.g., Shiels: Fig.1-17, 10), wherein the plurality of handles comprises a first handle and a second handle (See, e.g., Shiels: Fig.1-17, 52) that is separate and apart from the first handle (See, e.g., Shiels: Fig.1-17), each of said first handle and said second handle configured to rotate between a first position and a second position (See, e.g., Shiels: Fig.1-17)
Shiels teaches that it is well known in the art of work equipment cart design to provide the handle as two separate rotatable handles. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the system taught by Matiash modified with the handle as two separate rotatable handles such as taught by Shiels, for the purpose of conveniently providing two handle grip areas for a user to move the apparatus and in order to distribute the weight of the user pushing on the handles evenly and thereby avoid damage to the frame, and additionally presenting a neat and concise visual appearance when mounted on the work equipment. Moreover, the modification is obvious as no more than the use of familiar elements according to known methods in a manner that achieves predictable results. (See, e.g., KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398,416 (2007)).
[Claim 2] Regarding Claim 2, the combination of Matiash in view of Shiels teaches: wherein the work equipment apparatus is a welding power source (See, e.g., Matiash: Fig.1-22, 12).
[Claim 3] Regarding Claim 3, the combination of Matiash in view of Shiels teaches: comprising wheels (See, e.g., Matiash: Fig.1-22, 76) for rolling the work equipment apparatus, wherein the work equipment apparatus weighs at least 50 pounds (See, e.g., Matiash: Fig.1-22).
[Claim 15] Regarding Claim 15, the combination of Matiash in view of Shiels teaches: wherein the first and second handles are turned toward one another when in the first position (See, e.g., Shiels: Fig.1-17) and are turned away from one another when in the second position (See, e.g., Shiels: Fig.1-17).
[Claim 21] Regarding Claim 21, the combination of Matiash in view of Shiels teaches: wherein each of the first and second handles comprises a connection end and a distal end (See, e.g., Shiels: Fig.1-17, 52), wherein the distal ends of the first and second handles are oriented toward one another when the first and second handles are in the first position (See, e.g., Shiels: Fig.1-17) and turned away from one another when the first and second handles are in the second position (See, e.g., Shiels: Fig.1-17).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and can be found on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M DOLAK whose telephone number is (571)270-7757.  The examiner can normally be reached on 9-530 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J ALLEN SHRIVER can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M DOLAK/Primary Examiner, Art Unit 3618